NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                ______________________

                RONALD JONES, JR.,
                 Claimant-Appellant,

                           v.

   Eric K. Shinseki, SECRETARY OF VETERANS
                     AFFAIRS,
                 Respondent-Appellee.
               ______________________

                      2012-7112
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 10-1618, Judge Donald L. Ivers.
                ______________________

                 Decided: May 9, 2013
                ______________________

   SEAN A. RAVIN, of Washington, DC, for claimant-
appellant.

    SARAH M. BIENKOWSKI, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent-
appellee. With her on the brief were STUART F. DELERY,
Acting Assistant Attorney General, JEANNE E. DAVIDSON,
Director, and MARTIN F. HOCKEY, JR., Assistant Director.
Of counsel on the brief were DAVID J. BARRANS, Deputy
Assistant General Counsel, and CHRISTA A. SHRIBER,
2                              RONALD JONES, JR.   v. SHINSEKI

Attorney, United States Department of Veterans Affairs,
of Washington, DC.
                ______________________

     Before DYK, BRYSON, and REYNA, Circuit Judges.
PER CURIAM.
                         DECISION
    Appellant Ronald Jones, Jr., seeks to appeal from a
decision of the Court of Appeals for Veterans Claims
(“CAVC”), which upheld a ruling of the Board of Veterans’
Appeals denying his claim of service connection for a
psychiatric disorder. Because we lack jurisdiction to
address the issues raised by Mr. Jones, we dismiss the
appeal.
                       BACKGROUND
    Mr. Jones served on active duty with the United
States Navy from 1967 to 1969. Shortly after his dis-
charge, he filed a claim for compensation for “bruises on
face and head as a result of mugging . . . as well as dizzi-
ness [and] slight shock.” Mr. Jones testified that he
believed the mugging occurred in February of 1969. A
regional office of the Veterans Administration (“VA”)
denied his claim. On several occasions since that time, he
has sought to reopen his claim. He has asserted that the
psychiatric condition from which he suffers (paranoid
schizophrenia) is attributable to the head injury he in-
curred in service and that he is entitled to disability
compensation on that basis.
     As part of its response to a claim Mr. Jones filed in
1999, the Department of Veterans Affairs (“DVA”) sought
records relating to his contention that he had been injured
during a mugging in February of 1969. Based on Mr.
Jones’s claim that he was assaulted either in Jacksonville
or in Pensacola, Florida, and was treated at a hospital
following his injury, the DVA sought records relating to
the claimed assault and injury from both the Jacksonville
 RONALD JONES, JR.   v. SHINSEKI                         3
Sheriff’s Department and the Pensacola Police Depart-
ment, and from Naval hospitals in both of those cities.
The DVA received responses from each agency, but none
of them reported having records relating to Mr. Jones.
    After further proceedings, including a remand from
the Board to the regional office and a subsequent remand
from the CAVC and the Board for further development of
Mr. Jones’s claim, the Board ultimately denied his claim
in 2010 on the ground that there was no evidence that his
psychiatric disorder was related to any disease or injury
suffered in service. In the course of its opinion, the Board
held that the DVA had satisfied its duty to assist Mr.
Jones in obtaining records relating to his claim.
    The CAVC affirmed. With respect to Mr. Jones’s ar-
gument that the DVA did not satisfy its statutory and
regulatory duty to assist him in developing his claim, the
court ruled that the DVA had attempted to obtain addi-
tional records identified by Mr. Jones and that the court
discerned “no inadequacy in the Secretary’s performance
of his duty to assist in obtaining records.” The court
added that Mr. Jones “was informed in detail of the failed
attempts to obtain records and made no attempt to either
provide missing records or provide more specific detail
regarding the records” before the Board issued its deci-
sion.
                         DISCUSSION
    In his appeal to this court, Mr. Jones focuses on the
DVA’s request for medical records from the Pensacola
Naval Hospital pertaining to any treatment Mr. Jones
received for a head injury in February 1969. In its re-
quest, the DVA provided the hospital with Mr. Jones’s
social security number, his branch of service and service
number, and the approximate dates on which Mr. Jones
contended he may have received medical treatment at
that facility. The hospital responded with a form letter in
which the supervisor of medical records reported that the
hospital had been unable to identify records relating to
4                              RONALD JONES, JR.   v. SHINSEKI
Mr. Jones, but added, “If you can provide any additional
information such as social security number . . . date of
birth, whether patient is retired, a veteran, active duty or
dependent, or date of hospitalization, we will search our
files further.”
    Mr. Jones contends that after receiving that letter
from the Pensacola Naval Hospital, the DVA should have
taken further steps to obtain records from that institu-
tion. He argues that because the hospital “asked VA to
provide additional identifying information regarding Mr.
Jones in order to further search its files” and the DVA
“did not respond with any additional identifying infor-
mation,” the DVA failed to satisfy its duty to assist him in
developing his claim. In its response, the government
points out that the DVA had already provided identifying
information, including Mr. Jones’s social security number,
the fact that Mr. Jones was a former service member (as
indicated by the references to his service number and the
branch of the military in which he served), and the dates
of his possible treatment. The government argues that in
light of the hospital’s inability to locate any pertinent
records even with the aid of the information the DVA had
sent with its request, it was reasonable for the DVA to
conclude that it would have been futile to resubmit the
same information to the hospital in a follow-up request.
    Mr. Jones characterizes the issue before this court as
a pure legal question arising from undisputed facts—
whether the statutory and regulatory duty to assist, see
38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(2), required the
DVA to make a further request for information to the
Pensacola Naval Hospital after the hospital “asked VA to
provide additional identifying information in order to
further search its files; and . . . VA did not respond with
any additional information.”
    Mr. Jones’s characterization of the facts overlooks two
points. First, the Pensacola hospital did not “ask[] VA to
provide additional identifying information”; rather, the
hospital stated that if the DVA could provide “any addi-
 RONALD JONES, JR.   v. SHINSEKI                          5
tional information,” such as a social security number, date
of birth, status of the patient, and date of treatment, the
hospital would be willing to search its files further.
Second, and more importantly, the DVA had already
provided all of that information except for Mr. Jones’s
date of birth. It was based on that state of the record,
which presents a quite different factual picture from the
one painted by Mr. Jones, that the CAVC ruled that the
court could “discern no inadequacy in the Secretary’s
performance of his duty to assist in obtaining records.”
     Moreover, contrary to Mr. Jones’s contention, the
court’s conclusion as to the adequacy of the DVA’s conduct
in light of its statutory and regulatory duty to assist Mr.
Jones does not entail an interpretation of a statute or
regulation. The CAVC’s decision did not turn on its
interpretation of the statute or regulation requiring the
DVA to assist claimants in developing their claims, but at
most constituted the resolution of “a challenge to a law or
regulation as applied to the facts of a particular case,” and
thus is not within this court’s jurisdiction to review deci-
sions of the CAVC. See 38 U.S.C. § 7292(d)(2). Because
this appeal does not fall within our jurisdiction over
appeals from the CAVC, we dismiss Mr. Jones’s appeal.

    No costs.
                        DISMISSED